DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 13 in the reply filed on December 29th, 2020 is acknowledged.
Claims 14 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29th, 2020.

Claim Interpretation
Regarding claim 10, it is noted in the interest of the clarity of the record that the language “does not substantially contain abrasive grains” is defined in the Specification at [0040] as “content of the abrasive grains is 0.01% by mass or less based on the entire composition for surface treatment”.


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. Pub. 2007/0167343 A1) (hereinafter referred to as “Suzuki”).

Regarding claim 1, Suzuki teaches a composition for surface treatment (see Suzuki at [0002] teaching that the invention relates to a surfactant which is used as a detergent in 
a polymer compound having at least one ionic functional group selected from the group consisting of a sulfonic acid (salt) group, a phosphoric acid (salt) group, a phosphonic acid (salt) group, a carboxylic acid (salt) group, and an amino group (see Suzuki at [0007] teaching that the surfactant comprises an acid-group containing polymer and a specific counter ion forming a salt herewith, and Suzuki at [0013] teaching a neutralized salt which comprises a polymer (A2) having at least one acid group (X2) within the molecule, wherein the acid group (X2) is a sulfonic acid group (Suzuki at [0024])), wherein
the polymer compound has a pKa of 3 or less (see Suzuki at [0198] teaching that the pKa of the polymers (A2) is most preferably not more than 3.0)), and
a weight average molecular weight of 3,500 or more and 100,000 or less (see Suzuki at [0199] teaching that the weight average molecular weight of the polymer (A2) is more preferably 600 to 400,000), and
water (see Suzuki at [0251] and [0252] teaching that the surfactant of the present invention can be used as a solution, and the solvent is water).
With regard to the overlapping ranges of the pKa and weight average molecular weight, it is noted that it has been held that where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists (MPEP 2144.05).
Suzuki does not explicitly teach that the pH value is less than 7, but teaches that the acid group (X2) preferably has the difference of heat of formation in an acid dissociation reaction (Q1) of 3 to 200 kcal/mol, wherein Q1 refers to a difference between the heat of formation of HX and that of X in an acid dissociation reaction of the acid HX represented by HX [Symbol font/0xAE] H+ + X- (see Suzuki at [0016]).  
Ka of the polymers (A2) is most preferably not more than 3.0 (see Suzuki at [0198]).  pKa is another measure of the acid dissociation reaction and the H+ concentration.
As such, Suzuki teaches a measure of the H+ concentration, Q1 and pKa as outlined above that measure an acidic composition, even though Suzuki does not explicitly teach the pH of the composition. 
In addition, Suzuki teaches a specific example of polymer (A2-1-1), polystyrene sulfonic acid (see Suzuki at [0139]) with a weight average molecular weight preferably from 2,000 to 40,000 (see Suzuki at [0199]) and a wetting agent, a hydroxyl-group containing polymer such as polyvinyl alcohol with a molecular weight from 1,000 to 1,000,000 (see Suzuki at [0283]).  The detergent composition in Suzuki is substantially similar to the Example 3 composition of the Applicant’s Specification (see Applicant Specification at [0188], [0189] and Table 2, Example 3).
As such, one of ordinary skill in the art would recognize that Suzuki teaches a composition comprising a polymer consisting of an ionic sulfonic acid functional group, water, and wetting agent, wherein the pKa is 3 or less, the weight average molecular weight is 600 to 400,000 and the pH is less than 7.
Based on the teachings above, the surfactant composition of Suzuki and the surface treatment composition of Claims 1, 8 and Example 3 (see Applicant Specification at [0188], [0189] and Table 2, Example 3) would appear to be identical or substantially identical, so it would appear to have similar properties because “products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II.
Thus, the surface treatment composition wherein the pH value is less than 7 is expected to follow from the substantially similar composition/structure of the claimed and prior art products and processes.

Regarding claim 2, Suzuki teaches the limitations as applied to claim 1 above, and further teaches that the polymer compound contains a copolymer containing a constituent unit having at least one ionic functional group selected from the group consisting of a sulfonic acid (salt) group, a carboxylic acid (salt) group, and an amino group and other constituent unit (see Suzuki at [0098] and [0081] teaching that polymers can be obtained by using an unsaturated monomer (A2-1-1), wherein (A2-1-1) is a sulfonic acid group-containing unsaturated monomer and (A2-1-1) can be copolymerized with other unsaturated monomers (aZ)).   
As such, one of ordinary skill in the art would have recognized that the polymer (A2-1-1) contains the ionic functional group sulfonic acid and it can be copolymerized with the constituent unit (aZ) forming a copolymer.

Regarding claim 3, Suzuki teaches the limitations as applied to claim 2 above, and further teaches that the other constituent unit contains a constituent unit derived from an ethylenically unsaturated monomer (see Suzuki at [0099] and [0106] teaching that polymerizable unsaturated monomers (aZ), and one of the monomers listed is (aZ2-2) or alkenols containing 2 to 12 carbon atoms or vinyl alcohols).
As such, one of ordinary skill in the art would have recognized that (aZ2-2) or alkenols containing 2 to 12 carbon atoms or vinyl alcohols is a constituent unit derived from an ethylenically unsaturated monomer.

Regarding claim 4, Suzuki teaches the limitations as applied to claim 1 above, and further teaches that the polymer compound contains a homopolymer consisting of only a constituent unit having at least one acid functional group selected from the group consisting of a sulfonic acid (salt) group, a phosphoric acid (salt) group, and a phosphonic acid (salt) group (see Suzuki at [0088] and [0137] teaching that the sulfonic acid group-containing unsaturated monomer (aX-1) may be used alone).


Regarding claim 5, Suzuki teaches the limitations as applied to claim 1 above, and further teaches that the polymer compound contains a polymer compound having a sulfonic acid (salt) group (see Suzuki at [0086] teaching that among the polymers (A2), sulfonic acid group-containing polymers (A2-1) are preferred.  And Suzuki at [0007] teaching that the surfactant comprising an acid-group containing polymer and a specific counter ion forming a salt herewith).
As such, one of ordinary skill in the art would have recognized that Suzuki teaches sulfonic acid group-containing polymers, and when a specific counter ion is used, a salt is formed.

Regarding claim 6, Suzuki teaches the limitations as applied to claim 5 above, and further teaches that the polymer compound having a sulfonic acid (salt) group is at least one selected from the group consisting of a sulfonic acid (salt) group-containing polyvinyl alcohol, a sulfonic acid (salt) group-containing polystyrene, a sulfonic acid (salt) group-containing polyvinyl acetate, a sulfonic acid (salt) group-containing polyester, a copolymer of a (meth)acrylic group-containing monomer-a sulfonic acid (salt) group-containing monomer, a sulfonic acid (salt) group- containing polyisoprene, a sulfonic acid (salt)-containing allyl polymer (see Suzuki at [0088] teaching that the sulfonic acid group-containing unsaturated monomer (aX-1), an aromatic unsaturated sulfonic acids such as styrenesulfonic acid). 
As such, one of ordinary skill in the art would have recognized that the monomer styrenesulfonic acid is a sulfonic acid (salt) group-containing a styrene that can be polymerized into polystyrene.

As such, one of ordinary skill in the art would have recognized that the monomer styrenesulfonic acid is a sulfonic acid (salt) group-containing a styrene that can be polymerized into polystyrene, and when a specific counter ion is used, a salt is formed.

Regarding claim 7, Suzuki teaches the limitations as applied to claim 1 above, and further teaches that the content of the polymer compound is 50% by mass or more based on the total mass of the polymer contained in the surface treatment composition (see Suzuki at [0255] teaching that when water is used, the blending amount of water (% by weight) is preferably 10 to 90 based on the weight of the surfactant of the invention).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 8, Suzuki teaches the limitations as applied to claim 1 above, and further teaches that polyhydric alcohols (E) may be added to the detergent wherein, hydroxyl group-containing polymers such as polyvinyl alcohols is featured in the list (see Suzuki at [0283] and [0284]).
However, Suzuki does not explicitly teach that the composition further comprises a wetting agent.
It is noted in the interest of the clarity of record that polyvinyl alcohol is used as a wetting agent in the Applicant’s Specification (see Specification at [0188], [0189] and Table 2, example 3).
 As such, one of ordinary skill in the art would recognize that Suzuki’s polyvinyl alcohols would be considered to meet the claimed wetting agent as the structures are the same.


Regarding claim 9, Suzuki teaches the limitations as applied to claim 1 above, and further teaches that the acid group (X2) preferably has the difference of heat of formation in an acid dissociation reaction (Q1) of 3 to 200 kcal/mol, wherein Q1 refers to a difference between the heat of formation of HX and that of X in an acid dissociation reaction of the acid HX represented by HX [Symbol font/0xAE] H+ + X- (see Suzuki at [0016]).  
 But, Suzuki does not explicitly teach that the pH value is 1 or more and less than 3.
In addition, Suzuki teaches that the pKa of the polymers (A2) is most preferably not more than 3.0 (see Suzuki at [0198]).  pKa is another measure of the acid dissociation reaction and the H+ concentration.
As such, Suzuki teaches a measure of the H+ concentration, Q1 and pKa as outlined above that measure an acidic composition, even though Suzuki did not explicitly teach the pH of the composition. 
In addition, Suzuki teaches a specific example of polymer (A2-1-1), polystyrene sulfonic acid (see Suzuki at [0139]) with a weight average molecular weight preferably from 2,000 to 40,000 (see Suzuki at [0199] and a wetting agent, a hydroxyl-group containing polymer such as polyvinyl alcohol with a molecular weight from 1,000 to 1,000,000) (see Suzuki at [0283]).  The detergent composition in Suzuki is substantially similar to the Example 3 composition 
As such, one of ordinary skill in the art would recognize that Suzuki teaches a composition comprising a polymer consisting of an ionic sulfonic acid functional group, water, and wetting agent, wherein the pKa is 3 or less, the weight average molecular weight is 600 to 400,000 and the pH is 1 or more and less than 3.
Based on the teachings above, the surfactant composition of Suzuki and the surface treatment composition of claims 1, 8 and Example 3 (see Applicant Specification at [0188], [0189] and Table 2, Example 3) would appear to be identical or substantially identical, so it would appear to have similar properties because “products of identical chemical composition cannot have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II.
Thus, the surface treatment composition wherein the pH value is 1 or more and less than 3 is expected to follow from the substantially similar composition/structure of the claimed and prior art products and processes.


Regarding claim 10, Suzuki teaches the limitations as applied to claim 1 above, and further teaches that the composition does not substantially contain abrasive grains (Suzuki at [0039]).  
To be clear, Suzuki does not mention abrasive grains in the surfactant composition.  In addition, Suzuki at [0039] teaches examples 1 and 2 that do not contain abrasive grains, thus the person of ordinary skill in the art would understand that the surfactant composition of Suzuki does not substantially contain abrasive grains.  
To be clear, Suzuki is taken to have 0% abrasive grains which lies within the defined range of ‘less than 0.01%’ from Paragraph 0040 of Applicant’s specification. Notably, it has prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claims 11 to 13, Suzuki teaches the limitations as applied to claim 1 above, and further teaches that the composition is used to reduce residues on a surface of a polished object to be polished, wherein the polished object to be polished contains at least one selected from the group consisting of silicon nitride, silicon oxide and polysilicon and the residue is an organic residue (see Suzuki at [0030] teaching that the detergent of the invention is preferably used as a detergent in cleaning processes during manufacturing processes of various electronic materials and components, and Suzuki at [0331] teaching that an object to be cleaned of the detergent are organic substances).
As such, one of ordinary skill in the art would have recognized that the surfactant composition of Suzuki is used for cleaning various electronic materials and components wherein the various electronic materials and components may consist of silicon nitride, silicon oxide and polysilicon, and the residue are organic substances.
In addition, the claim limitations of claims 11 to 13 are directed towards the use of the surface treatment composition, and does not add to the structure of the composition (e.g. molecular weight), thus these claims are being treated as being taught by the prior art as outlined above.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1 – 8, 10 – 14  of copending Application No. 16/491,349 the -instant application (‘102) fully encompasses the claim limitations in the reference application (‘349), and both claim sets are drawn to a surface treatment composition comprising a polymer and water wherein the polymer has a pKa of 3 or less and the pH value is less than 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731